DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.  
Applicant is arguing that Narroschke’s strong or weak deblocking filter performed for a particular column is not deblocking filtering performed on the vertical boundary between the first block and the second block (Remarks Pg. 9).  Applicant further states that Narroschke does not apply the strong/weak deblocking filters “on a boundary between the first block and the second block”.  The examiner agrees.  However, Norkin (which is included in the rejection for the independent claims) does disclose [See Norkin [0047] Delocking filtering is conducted over a boundary between neighboring blocks.  Also, see 0054-0056, Instead of a single set of filter decision values for a line of pixels (from two adjacent blocks sharing a boundary), the present embodiment enables asymmetric filtering control for the line of pixels sharing a boundary.  Also, Norkin describes weak/strong filtering in para. 0008-0014.]  Therefore, it would be obvious for a single line of line pixels sharing a boundary between two blocks to use separate filter decisions for the line of pixels in relation to a boundary (i.e. pixel 11 uses strong filtering where as pixel Q uses weak filtering).  Narroschke explicitly discloses that strong/weak filtering uses different thresholds for clipping in [0136-0141] Different clipping thresholds including Tc2 (Strong filtering) and Tc3 (weak filtering).  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 10-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke et al. (herein after will be referred to as Narroschke) (US 20140233659) in view of Norkin et al. (herein after will be referred to as Norkin) (US 20130329814).

Regarding claim 7, Narroschke discloses a decoder comprising: 
processing circuitry; and a memory coupled to the processing circuitry, wherein the processing circuitry is configured to: [See Narroschke [0238] CPU and memory.]
using clipping such that change amounts of the respective values are within respective clip widths, [See Narroschke [0078] Delta is clipped using threshold Tc.]
  [See Narroschke [0136-0141] Different clipping thresholds including Tc2 (Strong filtering) and Tc3 (weak filtering).  Also, in 0138, these thresholds control the maximum and minimum clipping values.  Also, see Fig. 5, Block boundary between block A and B.  Therefore, Pixel P0 in block A uses a different clip width than Pixels Q0 in block B (these pixels lie in the same row or arranged on the same line).]
the pixels in the first block and the second block being arranged along a line across the boundary, [See Narroschke [Fig. 5] Pixels P0 and Q0 lie on the same line/row across a boundary.]
Narroschke does not explicitly disclose
select a first filter for a first block based at least on a prediction mode used for the first block;  select a second filter for a second block;  and 
perform deblocking filtering on a boundary between the first block and the second block by using the first filter and the second filter to change values of pixels in the first block and the second block   
However, Norkin ‘814 does disclose
select a first filter for a first block based at least on a prediction mode used for the first block;  select a second filter for a second block;  and [See Norkin [0042] Independent filtering decision for the blocks of pixels separated by a block boundary….adapt the particular deblocking filtering at each block based on its local structures.  Also, see 0168, the prediction block output is processed by a filtering control device to control any deblocking filtering that is applied to the reference block.]
perform deblocking filtering on a boundary between the first block and the second block by using the first filter and the second filter to change values of pixels in the first block and the second block   [See Norkin [0047] Delocking filtering is conducted over a boundary between neighboring blocks.  Also, see 0054-0056, Instead of a single set of filter decision values for a line of pixels (from two adjacent blocks sharing a boundary), the present embodiment enables asymmetric filtering control for the line of pixels sharing a boundary.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Narroschke to add the teachings of Norkin, [See Norkin [0014-0015]].

Regarding claim 8, Narroschke (modified by Norkin ‘814) disclose the device of claim 1.  Furthermore, Narroschke does not explicitly disclose
wherein the processing circuitry is configured to select the second filter for the second block based at least on a prediction mode used for the second block.  
However, Norkin does disclose
wherein the processing circuitry is configured to select the second filter for the second block based at least on a prediction mode used for the second block.  [See Norkin [0042] Independent filtering decision for the blocks of pixels separated by a block boundary….adapt the particular deblocking filtering at each block based on its local structures.  Also, see 0168, the prediction block output is processed by a filtering control device to control any deblocking filtering that is applied to the reference block.]
 Applying the same motivation as applied in claim 1.

Regarding claim 10, Narroschke (modified by Norkin) disclose the device of claim 3.  Furthermore, Narroschke discloses
wherein at least one of the respective clip widths for the pixels located at respective positions in the first block is different from a clip width for the pixel located at a corresponding position in the second block with respect to the boundary.  [See Narroschke [0136-0141] Different clipping thresholds including Tc1, Tc2 and Tc3.  Also, in 0138, these thresholds control the maximum and minimum clipping values.  Also, see Fig. 5, Block boundary between block A and B.]

Regarding claim 11, Narroschke (modified by Norkin ‘814) disclose the device of claim 3.  Furthermore, Narroschke discloses
wherein the pixels in the first block include a first pixel located at a first position, and the pixels in the second block include a second pixel located at a second position corresponding to the first position with respect to the boundary, [See Narroschke [Fig. 5]]
wherein the clip widths include a first clip width and a second clip width corresponding to the first pixel and the second pixel, respectively, and wherein the first clip width is different from the second clip width.   [See Narroschke [0136-0141] Different clipping thresholds including Tc1, Tc2 and Tc3.  Also, in 0138, these thresholds control the maximum and minimum clipping values.  Also, see Fig. 5, Block boundary between block A and B.]
 
Regarding claim 13, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 14.


 
Regarding claim 17, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 17.

Regarding claim 21, Narroschke discloses a decoder comprising: 
a memory; and a processor coupled to the memory and configured to:  [See Narroschke [0184] Processor/Memory for execution.]
apply the deblocking filter to the boundary to modify values of pixels in the first block and the second block such that modified values are within respective clip widths if the deblocking filter is determined to be applied, the pixels being arranged along a line across the boundary, wherein the clip widths applied to the pixels arranged along the line are asymmetric with respect to the boundary.  [See Narroschke [0136-0141] Different clipping thresholds including Tc1, Tc2 and Tc3.  Also, in 0138, these thresholds control the maximum and minimum clipping values.  Also, see Fig. 5, Block boundary between block A and B.]
Narroschke does not explicitly disclose
determine whether to apply a deblocking filter to a boundary between a first block and a second block based on a prediction mode applied to a current picture, the current picture including the first block and the second block; and 
However, Norkin does disclose
determine whether to apply a deblocking filter to a boundary between a first block and a second block based on a prediction mode applied to a current picture, the current picture including the first block and the second block; and [See Norkin [0042] Independent filtering decision for the blocks of pixels separated by a block boundary….adapt the particular deblocking filtering at each block based on its local structures.  Also, see 0168, the prediction block output is processed by a filtering control device to control any deblocking filtering that is applied to the reference block.]
Applying the same motivation as applied in claim 7.

Regarding claim 22, Narroschke (modified by Norkin) disclose the decoder of claim 21.  Furthermore, Narroschke discloses
wherein the pixels include a first pixel in the first block and a second pixel in the second block, a first distance between the boundary and the first pixel is the same as a second distance between the boundary and the second pixel,  [See Narroschke [Fig. 5] Blocks A and B.  Pixel distance between each pixel relative to the border in the blocks A/B is the same.]
the clip widths include a first clip width and a second clip width applied to the first pixel and the second pixel, respectively, and the first clip width is different from the second clip width. [See Narroschke [0136-0141] Different clipping thresholds including Tc1, Tc2 and Tc3.  Also, in 0138, these thresholds control the maximum and minimum clipping values.  Also, see Fig. 5, Block boundary between block A and B.]

Regarding claim 23, Narroschke (modified by Norkin) disclose the decoder of claim 22.  Furthermore, Narroschke discloses
wherein the first distance is equal to a length of a pixel.  [See Narroschke [Fig. 5] Blocks A and B.  Pixel distance between each pixel relative to the border in the blocks A/B is the same.]
Regarding claim 25, Narroschke (modified by Norkin) disclose the decoder of claim 22.  Furthermore, Narroschke does not explicitly disclose
wherein the prediction mode is selected from a group consisting of an intra prediction mode and an inter prediction mode.  
However, Norkin does disclose
wherein the prediction mode is selected from a group consisting of an intra prediction mode and an inter prediction mode.  [See Norkin [0042] Independent filtering decision for the blocks of pixels separated by a block boundary….adapt the particular deblocking filtering at each block based on its local structures.  Also, see 0168, the prediction block output is processed by a filtering control device to control any deblocking filtering that is applied to the reference block…..output from either the motion compensator or intra predictor used in the prediction (which is also shown figuratively in Fig. 14).]
Applying the same motivation as applied in claim 7.

s 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke et al. (herein after will be referred to as Narroschke) (US 20140233659) in view of Norkin (US 20130329814) and in further view of Narroschke et al. (herein after will be referred to as Narroschke ‘027) (US 20130101027).

Regarding claim 12, Narroschke (modified by Norkin) disclose the device of claim 11.  Furthermore, Narroschke does not explicitly disclose
wherein the pixels in the first block include a first additional pixel located at a first additional position and the pixels in the second block include a second additional pixel located at a second additional position which corresponds to the first additional position with respect to the boundary, and the clip widths include a first additional clip width and a second additional clip width corresponding to the first additional pixel and the second additional pixel, respectively, and wherein the first additional clip width is same as the second additional clip width.  
However, Narroschke does disclose
wherein the pixels in the first block include a first additional pixel located at a first additional position and the pixels in the second block include a second additional pixel located at a second additional position which corresponds to the first additional position with respect to the boundary, and the clip widths include a first additional clip width and a second additional clip width corresponding to the first additional pixel and the second additional pixel, respectively, and wherein the first additional clip width is same as the second additional clip width.  [See Narroschke ‘027 [Fig. 5] Boundary (550) with pixels between adjacent blocks.  Also, see 0086, Each possible sample position (i.e. P1, Q1) has an associated individual threshold.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Norkin (modified by Norkin) to add the teachings of Narroschke ‘027, in order to improve upon the precision of the deblocking filter which will reduce the amount of blocking artifacts [See Narroschke [0017]].

Regarding claim 18, see examiners rejection for claim 12 which is analogous and applicable for the rejection of claim 18.

Regarding claim 24, Narroschke (modified by Norkin) disclose the device of claim 21.  Furthermore, Narroschke does not explicitly disclose
wherein the pixels include a third pixel in the first block and a fourth pixel in the second block, a third distance between the boundary and the third pixel is the same as a fourth distance between the boundary and the fourth pixel, and the third distance is different from the first distance, the clip widths include a third clip width and a fourth clip width applied to the third pixel and the fourth pixel, respectively, and the third clip width is different from the fourth clip width.
However, Narroschke ‘027 does disclose
wherein the pixels include a third pixel in the first block and a fourth pixel in the second block, a third distance between the boundary and the third pixel is the same as a fourth distance between the boundary and the fourth pixel, and the third distance is different from the first distance, the clip widths include a third clip  [See Narroschke ‘027 [Fig. 5] Boundary (550) with pixels between adjacent blocks.  Also, see 0086, Each possible sample position (i.e. P1, Q1) has an associated individual threshold.]
Applying the same motivation as applied in claim 12.

Regarding claim 18, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 18.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486